Citation Nr: 1749452	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  09-36 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a back disorder, to include as due to a left foot disorder.

2.  Entitlement to service connection for a left arm disorder, to include as due to a left foot disorder.

3.  Entitlement to service connection for a left arm disability, to include as due to a left foot disorder.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel  


INTRODUCTION

The Veteran, who is the appellant, had active service from 1958 to June 1961.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the RO in Oakland, California, which denied the issues on appeal.  The matter was previously before the Board in January 2017, where, in pertinent part, the issues on appeal were remanded for additional development.  While cognizant of its responsibilities under Stegall v. West, 11 Vet. App. 268 (1998), as the Board once again remands the issues, the Board need not address prior remand compliance at this time.

In November 2015, at a Board videoconference hearing, the Veteran provided testimony relevant to the appeal from the RO in Oakland, California, before a Veterans Law Judge sitting in Washington, DC.  A copy of the hearing transcript has been associated with the record.  The Veterans Law Judge before whom the Veteran provided testimony in November 2015 has since retired.  In August 2017, the Veteran was sent a letter to determine if he would like another hearing.  To date, no response has been received.  

The issues of whether new and material evidence has been received to reopen service connection for left foot and right arm disorders have been raised by the record in a March 2015 statement and have not been adjudicated by the Agency of Original Jurisdiction (AOJ); therefore, the Board does not have jurisdiction over them, and the issues are again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).  

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2017).  The appeal is REMANDED to the AOJ.  
REMAND

Service connection may be granted for disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310 (2017); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

The Veteran seeks service connection for back, left leg, and left arm disorders, claimed to be due to a left foot disorder that he contends occurred during service.  See March 2015 VA Form 9.  The March 2015 VA Form 9 reflects that the Veteran indicated the intent to reopen the issue of service connection for residuals of a left foot disorder, and that the issues on appeal "are all secondary to my left foot condition."  For this reason, the March 2016 Board decision referred the issue to reopen service connection for a left foot disorder to the AOJ for initial adjudication. 

Subsequently, the January 2017 Board decision again remanded the issues on appeal on the basis that the back, left arm, and left leg issues on appeal were inextricably intertwined with the claim to reopen for service connection for a left foot disorder, and remanded the appeal until the service connection for left foot disorder issue was adjudicated by the AOJ.  Unfortunately, to date, it does not appear that the AOJ has adjudicated the issue of reopening service connection for a left foot disorder; therefore, the Board will again defer adjudication of the service connection issues on appeal until the issue to reopen service connection for a left foot disorder is adjudicated by the AOJ.  See Stegall, 11 Vet. App. 268. 

Accordingly, the case is REMANDED for the following action:

1.  Associate with the record all VA treatment records pertaining to the treatment of the back, left leg, and left arm that are not already of record. 

2.  After the issue of reopening service connection for a left foot disorder has been adjudicated, readjudicate the issues of service connection for back, left leg, and left arm disorders (claimed to be due to the left foot disorder).  If the benefit sought on appeal remains denied, the Veteran and representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West 2014).





_________________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

